              Case 1:16-cv-01251-RP Document 55 Filed 01/15/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

 JENNY STEPP, Individually, and On             §
 Behalf of All Others Similarly Situated,      §
                                               §
 Plaintiff,                                    §
 -v-                                           §
                                               §    CIVIL ACTION NO. 1:16-CV-1251-RP
 SETON FAMILY OF HOSPITALS,                    §
 SETON HEALTHCARE d/b/a                        §
 SETON HIGHLAND LAKES                          §
 HOSPITAL, SETON MEDICAL                       §
 CENTER AUSTIN, SETON MEDICAL                  §
 CENTER HAYS, SETON MEDICAL                    §
 CENTER WILLIAMSON, SETON                      §
 MEDICAL NORTHWEST HOSPITAL,                   §
 SETON SHOAL CREEK HOSPITAL,                   §
 SETON SMITHVILLE REGIONAL                     §
 HOSPITAL, SETON SOUTHWEST                     §
 HOSPITAL, UNVERSITY MEDICAL                   §
 CENTER BRACKENRIDGE,                          §
                                               §
 Defendants.                                   §
                                               §

                    JOINT MOTION FOR APPROVAL OF SETTLEMENT
                          AND TO DISMISS WITH PREJUDICE

        Plaintiff Jenny Stepp (“Plaintiff”) and Defendants Seton Family of Hospitals et al.

(“Defendants”) (collectively, the “Parties”) file this Joint Motion for Approval of Settlement and to

Dismiss with Prejudice. In support thereof, the Parties respectfully show the Court as follows:

              1. Plaintiff filed the present action on November 23, 2016. The central allegation in

Plaintiff’s Complaint was the non-payment of overtime due to unpaid meal break time under the

Fair Labor Standards Act, 29 U.S.C § 201 et seq. (“FLSA”) and other applicable state law.
              Case 1:16-cv-01251-RP Document 55 Filed 01/15/19 Page 2 of 3



               2. The Court denied Plaintiff’s Motion for Conditional Certification of the alleged

class. The only two Opt-in Plaintiffs have since withdrawn from this action, and Plaintiff Jenny

Stepp remains the only plaintiff to this action.

               3. Over the course of the several months, the Parties actively discussed resolution and

reached a settlement (“Settlement”) to resolve this claim.

               4. The terms of the Settlement have been approved by Plaintiff and Plaintiff’s counsel,

as well as Defendants and Defendants’ counsel. The Parties entered into the Settlement voluntarily

and knowingly. The Settlement was negotiated at arms’ length, and both Parties are well

experienced in litigating and negotiating such FLSA claims. The Parties agree that the terms of the

Settlement are reasonable, fair, and just, and they settle all claims in this lawsuit.

               5. The Parties wish to keep information related to the Settlement confidential. Thus,

the Parties respectfully request that the Court approve their Settlement and grant their Motion to

Dismiss with Prejudice upon review of this joint motion. However, upon the Court’s request, the

Parties will file the terms of their Settlement under seal for the Court’s review. 1




1
    In the event that the Settlement is not approved, the Parties individually have the option of voiding the Settlement
    in its entirety to rectify any concerns raised by the Court. As a result, the Parties respectfully request that the
    Settlement, if requested, remain sealed even if the Court does not approve the Settlement confidentially.


                                                           -2-
          Case 1:16-cv-01251-RP Document 55 Filed 01/15/19 Page 3 of 3



                                        CONCLUSION

               For the foregoing reasons, the Parties respectfully request that the Court enter the

below Proposed Order, approving the Parties’ settlement and dismissing the action with prejudice.

                                                      Respectfully submitted,


By: _/s/ Galvin Kennedy (with permission)            By: /s/ A. Robert Fischer
    Galvin B. Kennedy                                    A. Robert Fischer
    Texas Bar No. 00796870                               State Bar No. 07043395
    gkennedy@kennedyhodges.com                           fischera@jacksonlewis.com
    4409 Montrose Blvd., Suite 200                       Patrick S. Richter
    Houston, TX 77006                                    State Bar No. 00791524
    PH: (713) 523-0001                                   patrick.richter@jacksonlewis.com
    FX: (713) 523-1116                                   Daniel A. Cordova
    ATTORNEYS FOR PLAINTIFF                              State Bar No. 24101648
                                                         daniel.cordova@jacksonlewis.com
                                                         JACKSON LEWIS P.C.
                                                         816 Congress Avenue, Suite 1530
                                                         Austin, Texas 78701
                                                         PH: (512) 362-7100
                                                         FX: (512) 362-5574

                                                         William Stukenberg
                                                         State Bar No. 24051397
                                                         William.Stukenberg@jacksonlewis.com
                                                         JACKSON LEWIS P.C.
                                                         1415 Louisiana, Suite 3325
                                                         Houston, TX 77002
                                                         ATTORNEYS FOR DEFENDANTS

                                CERTIFICATE OF SERVICE

               The undersigned hereby certifies that all parties in this case have been served via
the Court’s electronic case filing system on December 28, 2018.


                                                          /s/ A. Robert Fischer
                                                         A. Robert Fischer




                                               -3-
